Case 9:20-cv-80373-RLR Document 1 Entered on FLSD Docket 12/09/2019 Page 1 of 32



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF VERMONT
                                                                                        211! DEC -9 AH IQ: 52
 ERIC RAGIS, LISA RAGIS, and                      )                                                CLEI\;'{
 RONALD RAG IS, on behalf of themselves           )
 and all others similarly situated,               )                                     BY         VbN
                                                                                             DEPUTY CLER;{
                                                  )
                        Plaintiffs,               )                       Class Action
                                                  )                   Jury Trial Demanded
 V.                                               )
                                                  )
 SANOFI-AVENTIS U.S., LLC; SANOFI                 )
 US SERVICES INC.; CHATTEM, INC.;                 )
 BOEHRINGER INGELHEIM                             )
 PHARMACEUTICALS, INC.; and                       )
 GLAXOSMITHKLINE LLC,                             )
                                                  )
                        Defendants.


                                  CLASS ACTION COMPLAINT

        This is a putative class action on behalf of Plaintiffs Eric Ragis, Lisa Ragis, and Ronald

 Ragis ("Plaintiffs") and a Vermont Class of all similarly situated individuals against Defendants

 Sanofi-Aventis U.S. LLC, Sanofi US Services Inc., and Chattem, Inc. ( collectively "Sanofi" or

 "Sanofi Defendants"), Boehringer Ingelheim Pharmaceuticals, Inc. ("Boehringer"), and

 GlaxoSmithKline LLC ("GSK"). Upon the investigation of counsel and, where so alleged, upon

 information and belief, Plaintiffs allege as follows:

 I.     NATURE OF THE CASE

         1.      Plaintiffs bring this Vermont class action individually and on behalf of the Class

 defined below of hundreds of thousands of consumers who paid for generic ranitidine products -

 the generic version of the branded drug Zantac® ("Zantac") -that were unsafe, dangerous, or

 defective    and,   when   ingested   by   the       human   body,    yield   high   quantities    of N-

 Nitrosodimethylamine ("NDMA").




                                                      -1-
Case 9:20-cv-80373-RLR Document 1 Entered on FLSD Docket 12/09/2019 Page 2 of 32



         2.      Defendants made or marketed branded Zantac. It was reasonably foreseeable,

 and/or Defendants should have known, that generic equivalents of their Zantac products would

 perpetuate the same unsafe, dangerous, or defective condition giving rise to NDMA in

 Defendants' branded Zantac products. Indeed, under the regulatory scheme of the United States

 Food and Drug Administration ("FDA"), generic ranitidine had to be the same as Defendants'

 branded Zantac products.

         3.       Thus, each Defendant owed a duty to Plaintiffs and other Class Members to

 ensure that their own branded Zantac products did not contain any unsafe, dangerous, or

 defective condition (or disclosed same), which in tum each Defendant should have known would

 be perpetuated in the generic ranitidine that Plaintiffs and other Class Members purchased.

         4.       Zantac-the brand-name version of the generic drug ranitidine-is used to treat

 gastrointestinal    conditions     such      as   acid    indigestion,   heartburn,   sour   stomach,   and

 gastroesophageal reflux disease. The drug belongs to a class of medications called histamine H2-

 receptor antagonists (or H2 blockers), which decrease the amount of acid produced by the

 stomach and are used to treat gastric ulcers, heartburn, acid indigestion, sour stomach, and other

 gastrointestinal conditions.

         5.       Ranitidine was invented by GlaxoSmithKline ("GSK") in the late 1970s and was

 first sold as Zantac in the United States in 1983.

         6.       The drug was an immediate blockbuster - shortly after launch, Zantac became the

 first drug to total $1 billion in sales. 1

         7.       In the intervening years since launch as a branded prescription drug, ranitidine has

 remained one of the most widely prescribed acid reduction medications. Indeed, ranitidine is the


  1
  Richard right, M.D., How Zantac Became the Best-Selling            Drug in History, 16(4) J. HEALTHCARE
 MARKETING 24 (Winter 1996).


                                                          -2-
Case 9:20-cv-80373-RLR Document 1 Entered on FLSD Docket 12/09/2019 Page 3 of 32



 only H-2 receptor antagonist that has been studied specifically for pregnant women and was

 supposed to be safe for those women, further increasing its market share and perception of

 safety. 2

             8.    However, recent scientific testing of ranitidine has shown that, when ingested and

 digested by the body, the inherently unstable drug molecule breaks down and produces high

 quantities of NDMA in the human body. Defendants knew, or should have known, that the

 chemical reaction would produce NDMA.

             9.    The World Health Organization's ("WHO") International Agency for Research on

 Cancer ("IARC") classifies NDMA as one of sixty-six (66) agents that are "probably

 carcinogenic to humans" (Classification 2A).

             10.   The U.S. Environmental Protection Agency has likewise classified NDMA as a

 probable human carcinogen by giving it a "B2" rating, meaning that it is "probably carcinogenic

 to humans" with little or no human testing data.

             11.   Indeed, the dangers of NDMA have been well established m the scientific

 community for many decades. 3

             12.   On September 13, 2019, an online pharmacy named Valisure LLC and

 ValisureRX LLC (collectively "Valisure") submitted a citizen's petition which stated that it




                                                                                                         .,
 2
   Larson JD, et al., "Double-blind placebo-controlled study of ranitidine for gastroesophageal reflux symptoms
 during pregnancy." Obstet Gynecol 1997; 90:83-7.
 3
   Even as far back as the 1970s, studies were being conducted about NDMA, and their potential contamination of
 foodstuffs. https://www.who.int/ipcs/publications/cicad/en/cicad38.pdf For example, Canada showed such concern
 about the potential ingestion of NDMA that they amended regulations as far back as 1975, permissible levels of
 nitrite in cured meat products were lowered and the use of nitrate was eliminated, except for a few classes of
 products (including "slowcured" meats) (G. Lawrence, personal communication, 1999). Id.


                                                      -3-
Case 9:20-cv-80373-RLR Document 1 Entered on FLSD Docket 12/09/2019 Page 4 of 32



 tested ranitidine and it "detected extremely high levels ofNDMA in all lots [ofranitidine] tested,
                                                               4
 across multiple manufacturers of ranitidine products. "

         13.      The testing protocol utilized by Valisure, employing the same methodologies used

 by regulatory agencies, including the FDA, detected 2,511,469 nano grams ("ng") of NDMA per

 150 milligrams ("mg") tablet of ranitidine. 5

         14.      Valisure subsequently conducted additional GC/MS testing at body temperature

 to analyze Zantac in simulated gastric fluid. When researchers placed 1 150 mg tablet into 100
                                                                                        6
 mL of simulated gastric fluid, they still found up to 300,000 ng ofNDMA.

         15.      The FDA recently announced an interim permissible intake limit of 96 ng of

 NDMA per day. 7 As such, a single dose of ranitidine results in exposure to NDMA that is

 roughly 26,000 times greater than the FDA's daily intake limits.

         16.      These levels are consistent with scientific literature, reporting on testing which

 has found dangerous levels of NDMA in the urine of those who have taken ranitidine. 8

 Specifically, an article by Zeng and Mitch showed that a single 150 mg pill of Zantac resulted in

 the human body being exposed to approximately 4 million ng ofNDMA. 9

         17.      Defendants knew, should have known, or were deliberately indifferent to this

 testing during the times when each sold or marketed branded Zantac products.



 4
  Valisure Citizen Petition to FDA ("Citizen Petition") at 6 (emphasis added), available at
 https:/ /hbw. pharmaintelligence.informa.com/~/media/S upporting%20Documents/Rose%2 0 Sheet/20 19/09 /9%2 0 Sept
 %2020 l 9%20Valisure%20Ranitidine%20Petition.pdf.
 5
   Id.
 6
   Peter Attia, The Drive, Episode #75: "David Light: Zantac recall due to cancer concerns - what you need to
 know," available at https://peterattiamd.com/davidlight/, at 1: 15-1 :20.
 7
   FDA Updates and Press Announcements on Angiotensin II Receptor Blocker (ARB) Recalls (Valsartan, Losartan,
 and Irbesartan), FDA (last updated Aug. 28, 2019) (setting "interim limits for NDMA" and other nitrosamines at 96
 ng/day for angiotensin II receptor blockers).
 8
   Teng Zeng & William A. Mitch, Oral intake ofranitidine increases urinary excretion of
 N-nitrosodimethylamine, 37(6) CARCINOGENESIS 625 (Mar. 18, 2016).
 9
   See also Peter Attia, The Drive, Episode #75: "David Light: Zantac recall due to cancer concerns - what you need
 to know," available at https://peterattiamd.com/davidlight/, at 1:00-1 :03.


                                                        -4-
Case 9:20-cv-80373-RLR Document 1 Entered on FLSD Docket 12/09/2019 Page 5 of 32



        18.     At all relevant times, Defendants had a duty to ensure that their branded Zantac

 drug products were safe and did not contain undisclosed risks or flaws, including exposing

 consumers to any risk of carcinogenic contamination.

        19.     Defendants knew, or should have known, or were deliberately reckless, that any

 deficiencies in the labeling, manufacturing, or design for their branded Zantac drug products

 would foreseeably be perpetuated for any generic ranitidine products that were required to be the

 "same" as Defendants' branded Zantac products.

        20.     Each Defendant had an ongoing duty to update their branded Zantac labeling to

 adequately disclose the risk ofNDMA. FDA regulations explicitly provide that each Defendant,

 as a holder of a New Drug Application ("NDA"), could have supplemented or updated their

 Zantac labeling without prior FDA approval. These changes, in tum, would necessarily have

 triggered label changes for generic manufacturers.      However, because no Defendant ever

 adequately discharged its duty to disclose information about NDMA or to design away the

 problem inherent in the drug's molecular structure, neither did generic ranitidine manufacturers.

 This resulted in Plaintiffs and other Class Members purchasing dangerous, unsafe, and

 essentially worthless generic ranitidine products.

        21.     Zantac was marketed in prescription and over-the-counter forms.        GSK first

 obtained FDA approval to sell prescription Zantac in 1983. Pfizer obtained FDA approval to sell

 over-the-counter Zantac in 2004.

        22.     Beginning in 1994, several companies initially sought and received FDA approval

 to sell prescription generic ranitidine that was bioequivalent to GSK's prescription Zantac. GSK

 continued to sell prescription Zantac for many years despite prescription generic and OTC entry




                                                 -5-
Case 9:20-cv-80373-RLR Document 1 Entered on FLSD Docket 12/09/2019 Page 6 of 32



 into the market. Indeed, GSK did not stop selling prescription Zantac until mid-2017 or mid-

 2018.

         23.    Throughout the time GSK sold prescription Zantac, each generic manufacturer's

 prescription ranitidine product and labeling had to be the same as GSK's branded product and

 labeling. For instance, generic drug manufacturers have an ongoing federal duty of sameness in

 their products. Under 21 U.S.C. § 355(i), the generic manufacturer must show the following

 things as relevant to this case: the active ingredient(s) are the same as the RLD, §

 355(j)(2)(A)(ii); and, that the generic drug is "bioequivalent" to the RLD and "can be expected to

 have the same therapeutic effect," id. at (A)(iv). A generic manufacturer (like a brand

 manufacturer) must also make "a full statement of the composition of such drug" to the FDA. Id.

 at (A)(vi); see also§ 355(b)(l)(C).

         24.    A generic manufacturer must also submit information to show that the "labeling

 proposed for the new drug is the same as the labeling approved for the [RLD][.]" 21 U.S.C. §

 355(j)(2)(A)(v).

         25.    In short, each manufacturer of generic prescription ranitidine had to ensure its

 product and associated labeling was the same as GSK' s prescription Zantac products.

 Unfortunately for Plaintiffs and other Class Members, this foreseeably resulted in the same flaw

 that led to NDMA arising in GSK's Zantac products to arise in generic manufacturer's generic

 prescription ranitidine products. In tum, Plaintiffs and other Class Members purchased unsafe,

 dangerous, defective, and essentially worthless generic ranitidine that exposed them to an

 undisclosed risk ofNDMA.




                                                -6-
Case 9:20-cv-80373-RLR Document 1 Entered on FLSD Docket 12/09/2019 Page 7 of 32



        26.     As with prescription Zantac, generic manufacturers in or around 1994 eventually

 sought and received FDA approval to sell generic over-the-counter ranitidine versions of over-

 the-counter Zantac.

        27.     As with the regulatory regime for generic prescription drugs, generic over-the-

 counter drugs also must be the same, in terms of composition and labeling, as the branded

 products being emulated.     For instance, both types of generic drugs must demonstrate and

 indicate on their labels that they have the same active ingredient, indication, route of

 administration and safety and efficacy labelling as their branded counterparts. See 21 C.F.R. §

 201.66; 21 U.S.C. § 355(j)(2)(A).

        28.     GSK sold the rights to over-the-counter Zantac to Boehringer or about October

 2006, at which time Boehringer began manufacturing and distributing the product. Also starting

 at this time, until approximately January 2017, Boehringer also assumed a duty and regulatory

 responsibility to ensure that over-the-counter Zantac was not unsafe, dangerous, or defective;

 specifically, that it did not yield NDMA, or at least to disclose the risk of NDMA. Because of

 Boehringer's reckless disregard for its duty, generic over-the-counter ranitidine carried the same

 undisclosed NDMA risk as Boehringer's over-the-counter branded Zantac product.

        29.     In or about January 2017, Sanofi acquired the rights to over-the-counter Zantac

 and has manufactured and distributed the drug during that period. Upon the acquisition of these

 rights in January of 2017, Sanofi assumed a duty and regulatory responsibility to ensure that

 over-the-counter Zantac was not unsafe, dangerous, or defective; specifically, that it did not yield

 NDMA, or at least to disclose the risk of NDMA. Because of Sanofi's reckless disregard for its

 duty, generic over-the-counter ranitidine carried the same undisclosed NDMA risk as Sanofi's

 over-the-counter branded Zantac product.




                                                 -7-
Case 9:20-cv-80373-RLR Document 1 Entered on FLSD Docket 12/09/2019 Page 8 of 32



 II.    JURISDICTION AND VENUE

        30.      This Court has original jurisdiction pursuant to the Class Action Fairness Act, 28

 U.S.C. § 1332(d), because (a) at least one member of the proposed Class is a citizen of a state

 different from that of Defendants, (b) the amount in controversy exceeds $5,000,000, exclusive

 of interest and costs, (c) the proposed Class consists of more than 100 Class Members, and (d)

 none of the exceptions under the subsection apply to this action.

         31.     This Court has personal jurisdiction over Defendants because each Defendant has

 sufficient minimum contacts in Vermont, and otherwise intentionally avails itself of the markets

 within Vermont through its business activities, such that the exercise of jurisdiction by this Court

 is proper and necessary.

         32.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391, because a substantial

 part of the events or omissions giving rise to Plaintiffs' claims occurred in this District, a

 substantial part of the property that is the subject of this action is situated in this District, and the

 Defendants are subject to personal jurisdiction in this District.

 III.    PARTIES

         33.     Plaintiffs Eric Ragis, Lisa Ragis, and Ronald Ragis are residents of Grand Isle

 County, in North Hero, Vermont. During the Class period, Plaintiffs paid money for one or more

 generic ranitidine products. Had Defendants' deception about the risks associated with their

 branded Zantac products been made known earlier, it is unlikely that an Abbreviated New Drug

 Application ("ANDA") or similar regulatory clearance would have been given to a generic

 manufacturer, and/or any generic ranitidine products approved would have had additional

 warnings or discussion of NDMA contamination. But for Defendants' conduct, Plaintiffs would

 not have paid for generic versions of ranitidine.




                                                     -8-
Case 9:20-cv-80373-RLR Document 1 Entered on FLSD Docket 12/09/2019 Page 9 of 32



           34.   Defendant Sanofi-Aventis U.S. LLC is a Delaware limited liability corporation

 with a principal place of business at 55 Corporate Drive, Bridgewater, New Jersey 08807, and is

 a wholly owned subsidiary of the French company Sanofi.

           35.   Defendant Sanofi US Services Inc. is a Delaware corporation with a principal

 place of business at 55 Corporate Drive, Bridgewater, New Jersey 08807, and is a wholly owned

 subsidiary of the French company Sanofi.

           36.   Defendant Chattem, Inc. is a Tennessee corporation with a principal place of

 business at 1715 West 38th Street Chattanooga, Tennessee 37409, and is a wholly owned

 subsidiary of the French company Sanofi.

           37.   Sanofi Defendants controlled the U.S. rights to Zantac from about January 2017

 to the present and manufactured and distributed the drug in the United States during that period.

           38.   Defendant Boehringer Ingelheim Pharmaceuticals, Inc. is a Delaware corporation

 with a principal place of business at 900 Ridgebury Road, Ridgefield, Connecticut 06877, and is

 a subsidiary of the German company Boehringer Ingelheim Corporation. Boehringer owned the

 U.S. rights to over-the-counter Zantac from about October 2006 to January 2017 and

 manufactured and distributed the drug in the United States during that period.

           39.   Defendant GSK is a limited liability company organized and existing under the

 laws of the State of Delaware with its principal place of business at the Philadelphia Navy Yard,

 5 Crescent Drive, Philadelphia, Pennsylvania 19112. GSK is a wholly-owned subsidiary of

 GlaxoSmithKline PLC, a British public limited company that is registered to do business in the

 United States. GSK first applied for, and received, approval for prescription Brand Zantac, the

 application for which was the RLD for generic ranitidine for some or all of the relevant time

 period.




                                                -9-
Case 9:20-cv-80373-RLR Document 1 Entered on FLSD Docket 12/09/2019 Page 10 of 32



  IV.        FACTUAL ALLEGATIONS

  A.         The Brand and Generic Drug Approval Framework

             40.      The Drug Price Competition and Patent Term Restoration Act of 1984 - more

  commonly referred to as the Hatch-Waxman Act- is codified at 21 U.S.C. § 355(j).

             41.      Brand drug companies submitting an NDA are required to demonstrate clinical

  safety and efficacy through well-designed clinical trials. 21 U.S.C. § 355 et seq.

             42.      Manufacturers of an approved drug are required by regulation to submit an annual

  report to the FDA containing, among other things, new information regarding the drug's safety.

             43.      The report is required to contain "[a] brief summary of significant new

  information from the previous year that might affect the safety, effectiveness, or labeling of the

  drug product. The report is also required to contain a brief description of actions the applicant

  has taken or intends to take as a result of this new information, for example, submit a labeling

  supplement, add a warning to the labeling, or initiate a new study." 10

             44.      The manufacturer's annual report also must contain "[ c]opies of unpublished

  reports and summaries of published reports of new toxicological findings in animal studies and

  in vitro studies (e.g., mutageniticity) conducted by, or otherwise obtained by, the [manufacturer]

  concerning the ingredients in the drug product. 11

             45.      By contrast, generic drug companies submit an ANDA. Instead of demonstrating

  clinical safety and efficacy, generic drug companies need only demonstrate bioequivalence to the

  brand or reference listed drug.

             46.      This is true whether a generic drug company seeks to sell a generic version of a

  prescription drug or an over-the-counter drug. See 21 U.S.C. § 355(j) et seq.


  10
       21 C.F.R. § 314.81(b)(2).
  11
       21 C.F.R. § 314.81(b)(2)(v).


                                                    -10-
Case 9:20-cv-80373-RLR Document 1 Entered on FLSD Docket 12/09/2019 Page 11 of 32



          47.      In addition, brand drug manufacturers may unilaterally supplement or update their

  drug's labeling under the FDA's "changes being effected" or "CBE" regulations.                             FDA

  regulations permit manufacturers to use the Changes Being Effected ("CBE") process to "add or

  strengthen a contraindication, warning, precaution, or adverse reaction . . . ," 21 C.F.R. §

  314.70(c)(6)(iii)(A), as well as to "add or strengthen an instruction about dosage and

  administration that is intended to increase the safe use of the drug product," 21 C.F.R. §

  314.70(c)(6)(iii)(C), without prior FDA approval.

  B.      Background: Zantac and Ranitidine

          48.      Zantac was developed by GSK and approved for prescription use by the FDA in

  1983. Generic competition entered the market in 1994.

          49.      The drug belongs to a class of medications called histamine H2-receptor

  antagonists (or H2 blockers), which decrease the amount of acid produced by the stomach and

  are used to treat gastric ulcers, heartburn, acid indigestion, sour stomach, and other

  gastrointestinal conditions. 12

          50.      Zantac became available without a prescription in 2004.

  C.      Weaknesses in GSK's Safety Studies of Zantac

          51.      In conjunction with their application to the FDA, GSK was required to conduct

  and submit safety studies of Zantac to ensure that there were no unnecessarily high risks

  associated with the drug.

          52.      The safety studies conducted by GSK contained important weaknesses in the

  studies' investigations.



  12
    Histamine H2 Antagonist (Oral Route, Injection Route, Intravenous Route), MAYO CLINIC (last updated
  October 5, 2019), https://www.mayoclinic.org/drugs-supplements/histamine-h2- antagonist-oral-route-iniection-
  route-intravenous-route/description/drg-20068584.


                                                        -11-
Case 9:20-cv-80373-RLR Document 1 Entered on FLSD Docket 12/09/2019 Page 12 of 32



            53.    In a 1981 study published by GSK, the metabolites of ranitidine in urine were

  studied     usmg    industry     standard     detection      technology      of   high-performance        liquid

  chromatography. 13

            54.    The study investigated many potential metabolites, and listed those metabolites

  which were studied, but there is no indication that NDMA was looked for in the results despite

  the fact that it is entirely predictable that ranitidine (which contains both a nitrite and

  dimethylamine) would combine to form NDMA.

            55.    By 1987, after numerous studies raised concerns over ranitidine and cancerous

  nitroso compounds, GSK published a clinical study specifically investigating gastric contents in

  human patients and N-nitroso compounds. 14

            56.    The study concluded that, "[ d]uring treatment with ranitidine median 24 hour

  intragastric pH, nitrate concentration, and counts of total and nitrate reducing bacteria increased

  significantly regardless of dietary nitrate content; there was no significant increase in the median

  day time concentration ofN-nitroso compounds."

            57.    This study, which was funded and published by Defendant GSK, and conducted

  in response to other scientific studies questioning the association, 15 had the effect of building

  confidence in the medical community that ranitidine was not associated with NDMA. GSK has a




  13
     Carey, P.F., Martin, L.E., Owen, P.E. (1981). Determination ofranitidine and its metabolites in human urine by
  reversed-phase ion-pair high-performance liquid chromatography. Journal of Chromatography B: Biomedical
  Sciences and Applications. Vol. 225, 1, p. 161-168
  (https ://www.sciencedirect.com/science/artic le/pii/S0 3784 34 70080 25 58).
  14
     Thomas, J.M., et al. (1987). Effects of one year's treatment with ranitidine and of truncal vagotomy on gastric
  contents. Gut. Vol. 28, 6, p. 726-738 (https://www.ncbi.nlm.nih.gov/pubmed/3623220)
  15
     Maura, A. et al. (1983) DNA damage induced by nitrosated ranitidine in cultured mammalian cells. Toxicology
  Letters. Vol. 18, 1-2, p. 97-102 (https://www.sciencedirect.com/science/article/pii/03 78427483900772).


                                                        -12-
Case 9:20-cv-80373-RLR Document 1 Entered on FLSD Docket 12/09/2019 Page 13 of 32



  long and well-documented history of polluting the medical literature with ghost-written studies

  favorable to GSK's products. 16

               58.   This study's OSK-favorable outcome was no exception, and yet it contained many

  serious flaws.

               59.   First, this study used an analytical system called a "nitrogen oxide assay" for the

  determination of N-nitrosamines, which was developed for analysis of food and is a detection

  method that indirectly and non-specifically measures N-nitrosamines. A more accurate means to

  test for NDMA would have been to have conducted an industry standard chromatographic

  analysis.

               60.   In addition to being a less accurate and less specific detection method than

  industry standard chromatography, this method necessitated discarding all gastric samples that

  contained ranitidine.

  D.           Instability of the Ranitidine Molecule in Human Conditions

               61.   Acid drugs generally, such as Zantac/ranitidine, are known to increase stomach

  pH and thereby increase the growth of nitrate-reducing bacteria. This combination results in

  further elevated levels of nitrates.

               62.   The reduction of nitrate-reducing bacteria as a result of acid reducers is a well

  known phenomenon and was specifically studied with ranitidine in the original approval of the
          17
  drug.


  16
     See, e.g., " ... GlaxoSmithKline .... often paid ghostwriters to pen medical studies, editorials and even a textbook
  that listed physicians as the authors ... " https://www.propublica.org/article/drug-company-used-ghostwriters-to-
  write-work-bylined-by-academics-documents; " ... The Advair marketing campaign also utilized GSK employees to
  ghostwrite medical journal articles in a way that that implied that Advair was safe and effective for all asthma
  disease states, including mild asthma" Unsealed Whilstleblower complaint at
  https://www.kenneymccafferty.com/pd£'GSK/02 .03. l 2%20-%20GSK%20--
  %207th%20Amended%20Complaint.pdf
  17
     Frank, LLP provided Valisure with hard copies ofGlaxo and FDA documents concerning NDA 18-703 from the
  FDA that it obtained pursuant to the Freedom of Information Act, 5 U.S.C. § 552 et seq.


                                                           -13-
Case 9:20-cv-80373-RLR Document 1 Entered on FLSD Docket 12/09/2019 Page 14 of 32



          63.      Indeed, NDMA formation in the stomach has been a concern for many years and

  specifically ranitidine has been implicated as a cause of NDMA formation by multiple research
                                                         18
  groups including those at Stanford University.

          64.      Beyond just the possibility of the stomach's ability to create NDMA, Valisure

  identified a possible enzymatic mechanism via dimethylarginine dimethylaminohydrolase

  ("DDAH") for the liberation of ranitidine's DMA group which can occur in other tissues and

  organs separate from the stomach.

          65.      Liberated DMA can lead to the formation of NDMA when exposed to the nitrites

  present on the ranitidine molecule, nitrites freely circulating in the body, 19 or other potential

  pathways particularly in weak acidic conditions20 such as that in the kidney or bladder.

          66.      Indeed, scientific literature dating back as far as 1989 details the discovery of the

  DDAH enzyme and specifically comments on the propensity ofDMA to form NDMA. 21

  E.   In Vivo Studies Since the Launch of Brand Zantac Strongly Suggested Ranitidine's
  Formation of NDMA and Carciogenicity

          67.       Only two years after GSK launched branded prescription Zantac, a study

  published in the journal Carcinogenesis in 1983 titled "Genotoxic effects in rodents given high

  oral doses of ranitidine and sodium nitrite" specifically suspected the carcinogenic nature of

  ranitidine in combination with nitrite. 22


  18
      Zeng, T. and Mitch, W.A. (2016). Oral intake of ranitidine increases urinary excretion of N-
  nitrosodimethylamine. Carcinogenesis. Vol. 37, p. 625-634 (https://www.ncbi.nlm.nih.gov/pubmed/26992900).
  12 Rassaf, T., Ferdinandy, P., and Schulz, R. (2013). Nitrite in organ protection. British Journal of Pharmacology.
  Vol. 171, 1, p. 1-11 (https://bpspubs.onlinelibrary.wiley.com/doi/fulVI 0.l 111/bph.12291).
  19
     Rassaf, T., Ferdinandy, P., and Schulz, R. (2013). Nitrite in organ protection. British Journal of Pharmacology.
  Vol. 171, 1, p. 1-11 (https://bpspubs.onlinelibrary.wiley.com/doi/fulVIO.l l l l/bph.12291).
  20
      Showing metabocard for Dimethylamine. ID HMDB0000087. The Human Metabolome Database.
  (http://www.hmdb.ca/metabo1ites/HMDB0000087)
  21
     Ogawa, T., Kimoto, M., and Sasaoka, K. (1989). Purification and properties of a new enzyme, NG, NG-
  dimethylarginine dimethylaminohydrolase, from rat kidney. The Journal of Biological Chemistry. Vol. 264, No. 17
  p. 10205-10209 (http://www.jbc.org/content/264/17/10205.full.pdf)
  22
     Brambilla, G. et al. (1983 ). Genotoxic effects in rodents given high oral doses of ranitidine and sodium nitrite.
  Carcinogenesis. Vol. 4, 10, p. 1281-1285 (https://academic.oup.com/carcin/article-abstract/4/10/1281/2391364)


                                                          -14-
Case 9:20-cv-80373-RLR Document 1 Entered on FLSD Docket 12/09/2019 Page 15 of 32



          68.      Beyond that animal study, there have also been numerous m vivo studies

  conducted with humans and ranitidine.

          69.      One such study was completed and published in 2016 by Professor William Mitch

  and his team at Stanford University and showed that healthy individuals, both male and female,

  that took Zantac 150 mg tablets produced roughly 400 times more NDMA in their urine (over

  40,000 ng) in the resulting 24 hours after ingestion.2 3

          70.      NDMA has been implicated as an etiological agent for bladder cancer, however,

  the implications could be significantly worse given that NDMA is known to be heavily absorbed

  by the body instead of being excreted into urine. 24

  F.      Valisure's Citizen Petition

          71.      Valisure is an "online pharmacy currently licensed in 38 states and an analytical

  laboratory that is ISO 17025 accredited by the International Organization for Standardization."

  Valisure also is registered with the Drug Enforcement Administration and the FDA.

          72.      On September 13, 2019, Valisure conducted its own independent testing of

  ranitidine using the FDA's own gas chromatography/mass spectrometry ("GC/MS") protocol.

          73.      The tests conducted by Valisure show that "ranitidine can react with itself in

  standard analysis conditions ... at high efficiency to produce NDMA at dangerous levels well in

  excess of the permissible daily intake limit for this probable carcinogen."

          74.      The testing protocol utilized by Valisure, employing the same methodologies used

  by all regulatory agencies, including the FDA, detected 2,511,469 ng of NDMA per 150 mg

  tablet of ranitidine. 25


  23
      Zeng, T. and Mitch, W.A. (2016). Oral intake of ranitidine increases urinary excretion of N-
  nitrosodimethylamine. Carcinogenesis. Vol. 37, p. 625-634 (https://www.ncbi.nlm.nih.gov/pubmed/26992900).
  24
     Spiegelhalder, B., Eisenbrand, G., Preussmann, R. (1982). Urinary excretion of N-nitrosamines in rats and
  humans. IARC Sci Pub 1. Vol. 41 p. 443-449 (https://www.ncbi.nlm.nih.gov/pubmed/714 l 55 l ).


                                                     -15-
Case 9:20-cv-80373-RLR Document 1 Entered on FLSD Docket 12/09/2019 Page 16 of 32



              75.      According to Valisure, after investigating the information available to it regarding

  the safety studies submitted by GSK, Valisure found them to be insufficient to rule out potential

  carcinogenic properties. 26

              76.      Valisure also found a weakness in the testing methodology that likely enabled the

  specific issue of the possibility of ranitidine producing these astronomically high levels of

  carcinogen upon ingestion to go undetected. 27

  G.         Regulatory and Industry Recalls

              77.      As a result of the news, regulatory agencies around the world have leapt to recall

  the drug.

              78.      On September 17, 2019, Health Canada, the department of the Canadian

  government responsible for national public health stated, "companies marketing ranitidine

  products in Canada have stopped any further distribution until evidence is provided to

  demonstrate that they do not contain NDMA above acceptable levels. 28

              79.      Other regulatory agencies around the world have followed suit, including

  Germany, Switzerland, Austria, Finland, Singapore, and Qatar.

              80.      Chain pharmacies have likewise begun discontinuing the drug, including

  Walmart, CVS and Walgreens.




  2s Id.
  26
       Citizen Petition at 13.
  21   Id.
  28
     Information Update - Health Canada requests that companies stop distributing ranitidine drugs in Canada while
  it       assesses        NDMA;      some        products being recalled,        CISION          CANADA (Sept.
  25,2019 ),https://www.newswire.ca/news-releases/information-update-health-canada-requests-that-companies-stop-
  distributing-ranitidine-drugs-in-canada-while-it-assesses-ndma-additional-products-being-recalled-84 7192 94 7 .html.


                                                          -16-
Case 9:20-cv-80373-RLR Document 1 Entered on FLSD Docket 12/09/2019 Page 17 of 32



  H.      Manufacturer Recalls

          81.      On September 13, 2019, Sandoz, Inc. became the first United States manufacturer

  of ranitidine to begin recalling the product. The company recalled all unexpired ranitidine and

  announced it would notify all distributors and customers of its action. 29

          82.      Subsequently on October I, 2019, Dr. Reddy's Laboratories, as well as its

  subsidiaries, announced a nationwide recall of its ranitidine products.                       This recall was

  subsequently posted by the FDA on October 23, 2019. This recall includes Walgreens's and
                                                                30
  CVS' s generic versions ofranitidine, among others.

          83.      On October 18, 2019, Sanofi initiated a recall of all Zantac over-the-counter

  product in the United States.31

          84.      On October 25, 2019, Novitium Pharma also announced a recall of all its
                                     32
  unexpired ranitidine products.

          85.      As of the date of this filing, there are still manufacturers who continue to sell

  ranitidine product within the United States.

  I.      Fraudulent Concealment and Tolling

          86.      Plaintiffs' and Class Members' causes of action first accrued on the date of the

  Valisure Citizen's Petition to the FDA.

          87.      Alternatively, any statute oflimitation or prescriptive period is equitably tolled by

  Defendants' fraudulent concealment. Defendants each affirmatively concealed from Plaintiffs



  29
     FDA, (Sept. 23, 2019), https://www.fda.gov/safety/recalls-market-withdrawals-safety-alerts/sandoz-inc-issues-
  voluntary-recall-ranitidine-hydrochloride-capsules-l 5 0mg-and-300mg-due-elevated.
  3
   ° FDA, (Oct. 23, 2019), https://www.fda.gov/safety/recalls-market-withdrawals-safety-alerts/dr-reddys-confirms-
  its-voluntary-nationwide-recall-all-ranitidine-products-us-market.
  31
     FDA, (Oct. 22, 2019), https://www.fda.gov/safety/recalls-market-withdrawals-safety-alerts/sanofi-provides-
  update-precautionary-voluntary-recall-zantac-otc-us.
  32
     FDA, (Oct. 25, 2019), https://www.fda.gov/safety/recalls-market-withdrawals-safety-alerts/novitium-pharma-
  issues-voluntary-national-recall-ranitidine-hydrochloride-capsules-l 50mg-and-300mg.


                                                         -17-
Case 9:20-cv-80373-RLR Document 1 Entered on FLSD Docket 12/09/2019 Page 18 of 32



  and other Class Members their unlawful conduct. Each Defendant affirmatively to avoided

  disclosing the known risks associated with Zantac.

         88.      For instance, GSK actively conducted a flawed and deliberately misleading and

  reckless investigation in response to unfavorable medical studies to quiet any concerns regarding

  their Zantac product and its capacity to create NDMA in the human body.

         89.      Furthermore, each Defendant continued to represent and warrant that their brand

  Zantac products were safe and intentionally did not disclose the risk posed by NDMA.

         90.      Because of this, Plaintiffs and other Class Members did not discover, nor would

  they discover through reasonable and ordinary diligence, each Defendant's reckless, deceptive,

  fraudulent, and unlawful conduct alleged herein. Defendants' false and misleading explanations,

  or obfuscations, lulled Plaintiffs and Class Members into believing that Zantac, and consequently

  generic ranitidine, were safe despite their exercise of reasonable and ordinary diligence.

         91.      As a result of each Defendant's affirmative and other acts of concealment, any

  applicable statute of limitations affecting the rights of Plaintiffs and other Class Members has

  been tolled. Plaintiffs and/or other Class Members exercised reasonable diligence by among

  other things promptly investigating and bringing the allegations contained herein. Despite these

  or other efforts, Plaintiffs were unable to discover, and could not have discovered, the unlawful

  conduct alleged herein at the time it occurred or at an earlier time to enable this complaint to be

  filed sooner.

  J.     Plaintiff's Factual Allegations

         92.      Plaintiffs Eric Ragis, Lisa Ragis, and Ronald Ragis are Vermont residents. For

  many years, Plaintiffs have purchased generic ranitidine.




                                                 -18-
Case 9:20-cv-80373-RLR Document 1 Entered on FLSD Docket 12/09/2019 Page 19 of 32



         93.     The generic ranitidine Plaintiffs purchased was unsafe, dangerous, or defective,

  and essentially worthless, due to the undisclosed risk of NDMA flowing from Defendants'

  reckless failures to adequately discharge their duties to disclose such risk for their branded

  Zantac products, or remove them from the market, which foreseeably would have been

  perpetuated by the manufacturers of the generic ranitidine.

         V.      CLASS ACTION ALLEGATIONS

         94.     Plaintiffs bring this action both individually and as a class action pursuant to Fed.

  R. Civ. P. 23(a), 23(b)(l), 23(b)(2), 23(b)(3), and 23(c)(4) against Defendants on their own

  behalf and on behalf of a Class defined below:

                 All individuals in the State of Vermont who, within the applicable
                 limitations period, paid any amount of money out of pocket (for
                 personal or household use) for generic ranitidine.

         95.     Plaintiffs further plead alternative Sub-Class[es] under Rule 23(c)(4) for any issue

  the Court may deem appropriate, or warranted by further discovery.

         96.     Excluded from the Class and Sub-Class[ es] are: (a) any Judge or Magistrate

  presiding over this action, and members of their families; (b) Defendants and affiliated entities,

  and their employees, officers, directors, and agents; (c) Defendants' legal representatives, assigns

  and successors; and (d) all persons who properly execute and file a timely request for exclusion

  from any Court-approved class.

         97.     Plaintiffs reserve the right to narrow or expand the foregoing class definition, or

  to create further sub-classes as the Court deems necessary.

         98.     Plaintiffs meet the prerequisites of Rule 23(a) to bring this action on behalf of the

  Class and Sub-Class[ es].




                                                   -19-
Case 9:20-cv-80373-RLR Document 1 Entered on FLSD Docket 12/09/2019 Page 20 of 32



          99.     Numerosity: While the exact number of Class Members cannot be determined

 without discovery, they are believed to consist of potentially millions of ranitidine consumers

 nationwide. Indeed, in 2018 global sales of over-the-counter Zantac totaled approximately $142

 million, up over 14% year over year. 33 The Class Members are therefore so numerous that

 joinder of all members is impracticable.

          100.     Commonality: Common questions of law and fact exist as to all Class Members,

 including but not limited to:

          a.       Whether each Defendant had and breached any duty to ensure their respective

          branded Zantac products were not unsafe, dangerous, or defective;

          b.       Whether each Defendant had a duty to warn about any NDMA risk;

          c.       Whether generic manufacturers' ranitidine products purchased by Plaintiffs and

          other Class Members had to be the same as Defendants' branded Zantac products, and

          carried the same undisclosed NDMA risk;

          d.       Whether it was foreseeable that Defendants' wrongful conduct vis-a-vis NDMA

          risk would be perpetuated by generic manufacturers of generic ranitidine;

          e.       Whether each Defendant recklessly misrepresented or omitted facts about its

          brand Zantac;

          f.       Whether each Defendant recklessly misrepresented or omitted facts regarding the

          safety of its brand Zantac;

          g.       Whether Plaintiffs and other Class Members have been injured as a result of each

          Defendant's unlawful conduct, and the amount of damages;

          h.       Whether a common damages model can calculate damages on a classwide basis;


  33
     Redman, Russell, (Oct. 18, 2019) Over-the-counter Zantac recalled in U.S. and Canada, Supermarket News,
  https://www.supermarketnews.com/health-wellness/over-counter-zantac-recalled-us-and-canada.


                                                       -20-
Case 9:20-cv-80373-RLR Document 1 Entered on FLSD Docket 12/09/2019 Page 21 of 32



         1.      When Plaintiffs' and Class Members' causes of action have accrued;

         J.      Whether Defendants fraudulently concealed Plaintiffs' and Class Members'

         causes of action.

         101.    Typicality: Plaintiffs' claims are typical of Class Members' claims. Plaintiffs

  and Class Members all suffered the same type of economic harm. Plaintiff have substantially the

  same interest in this matter as all other Class Members, and their claims arise out of the same set

  of facts and conduct as all other Class Members.

          102.   Adequacy of Representation: Plaintiffs are committed to pursuing this action

  and have retained competent counsel experienced in pharmaceutical litigation, consumer fraud

  litigation, class action, and federal court litigation. Accordingly, Plaintiffs and their counsel will

  fairly and adequately protect the interests of Class Members. Plaintiffs' claims are coincident

  with, and not antagonistic to, those of the other Class Members they seek to represent. Plaintiffs

  have no disabling conflicts with Class Members and will fairly and adequately represent the

  interests of Class Members.

          103.   The elements of Rule 23(b)(2) are met. Defendants have acted on grounds that

  apply generally to Class Members so that preliminary and/or final injunctive relief and

  corresponding declaratory relief is appropriate as to the Class as a whole.

          104.   The elements of Rule 23(b )(3) are met. Here, the common questions of law and

  fact enumerated above predominate over the questions affecting only individual Class Members,

  and a class action is the superior method for fair and efficient adjudication of the controversy.

  Although many other Class Members have claims against Defendants, the likelihood that

  individual Class Members will prosecute separate actions is remote due to the time and expense

  necessary to conduct such litigation. Serial adjudication in numerous venues is furthermore not




                                                   -21-
Case 9:20-cv-80373-RLR Document 1 Entered on FLSD Docket 12/09/2019 Page 22 of 32



  efficient, timely or proper. Judicial resources will be unnecessarily depleted by resolution of

  individual claims. Joinder on an individual basis of thousands of claimants in one suit would be

  impractical or impossible. In addition, individualized rulings and judgments could result in

  inconsistent relief for similarly situated Plaintiffs. Plaintiffs' counsel, highly experienced in class

  actions and federal court litigation, foresee little difficulty in the management of this case as a

  class action.

                                       CLAIMS FOR RELIEF

                          COUNT I - NEGLIGENCE/RECKLESSNESS

          105.    Plaintiffs incorporate by reference all previous and subsequent paragraphs of this

  Complaint as if fully set forth herein and further allege as follows:

          106.    Plaintiffs purchased products that were the generic bioequivalents of Defendants'

  branded Zantac drug products.

          107.    At all relevant times, Defendants had a duty to ensure that their branded Zantac

  drug products were safe and did not contain undisclosed risks or flaws, including exposing

  consumers to any risk of carcinogenic contamination.

          108.    Defendants knew, or should have known, or were deliberately indifferent, that any

  deficiencies in the labeling, manufacturing, or design for their branded Zantac drug products

  would foreseeably be perpetuated for any generic bioequivalents.

          109.    Defendants owed Plaintiffs and other Class Members, and/or their prescribing

  physicians, duties to exercise reasonable or ordinary care and/or not to be recklessly indifferent

  under the circumstances in light of the generally recognized and prevailing scientific knowledge

  to ensure that their branded Zantac drug products were properly manufactured, designed, and




                                                   -22-
Case 9:20-cv-80373-RLR Document 1 Entered on FLSD Docket 12/09/2019 Page 23 of 32



 accompanied by adequate warnings at all times, all of which in tum would foreseeably be

 perpetuated by generic bioequivalents.

         110.    Through the conduct described in this Complaint, Defendants breached their

 duties to Plaintiffs and other Class Members, and/or to Plaintiffs' physicians.

         111.    Defendants knew, or should have known, or were deliberately indifferent that, due

 to their failure to use reasonable care or their reckless indifference, Plaintiffs and other Class

 Members, and/or Plaintiffs' physicians, would use and did use generic bioequivalent products of

 Defendants' branded Zantac products.

         112.    As a legal and proximate result of Defendants' negligence or recklessness,

 Plaintiffs sustained the injuries and damages set forth herein.

         113.    Defendants' conduct was wanton and reckless, the circumstances for which

 justify punitive damages to deter such future conduct.

       COUNT II- NEGLIGENCE/RECKLESS MISREPRESENTATION/OMISSION

         114.    Plaintiffs incorporate by reference all previous and subsequent paragraphs of this

  Complaint as if fully set forth herein and further allege as follows:

          115.   At all relevant times, Defendants were engaged in the business of manufacturing,

  marketing, distributing, and selling branded Zantac products.

          116.   At all relevant times, Defendants had a duty to ensure that their branded Zantac

  drug products were safe and did not contain undisclosed risks or flaws, including exposing

  consumers to any risk of carcinogenic contamination.

          117.   Defendants knew, or should have known, or were deliberately indifferent, that any

  deficiencies in the labeling, manufacturing, or design for their branded Zantac drug products

  would foreseeably be perpetuated for any generic bioequivalents.




                                                  -23-
Case 9:20-cv-80373-RLR Document 1 Entered on FLSD Docket 12/09/2019 Page 24 of 32




         118.      In the course of manufacturing, designing, labeling, and marketing branded

 Zantac products, Defendants knew, or should have known, or were deliberately indifferent, that

 they made untrue or misleading representations of material fact and/or omitted material

 information about the manufacture, design, safety, contents, and risks relating to their brand

 Zantac drug products, all of which Defendants know, or should have known, or were recklessly

  indifferent to whether, would be perpetuated for any generic bioequivalents.

         119.      Plaintiffs purchased products that were the generic bioequivalents of Defendants'

 branded Zantac drug products.

         120.      To the extent applicable, Plaintiffs and other Class Members reasonably relied on

  such misrepresentations and/or omissions and were thereby induced to purchase generic

 bioequivalents of Defendants' branded Zantac products.

         121.      Plaintiffs and other Class Members would not have purchased or used these

  products had they known of the true safety risks or flaws, including the exposure to carcinogenic

  contamination.

         122.      Defendants were negligent or reckless in making these untrue misrepresentations

  and/or omitting material information because Defendants know, or had reason to know, or were

  deliberately indifferent, of the actual, unreasonable dangers and defects in their products, which

  in turn would foreseeably be perpetuated for generic bioequivalents.

         123.      Plaintiffs and other Class Members were justified in relying, and did rely, on the

  misrepresentations and omissions about the safety risks related to Defendants' branded Zantac

  drug products, which in turn would foreseeably be perpetuated for generic bioequivalents.




                                                  -24-
Case 9:20-cv-80373-RLR Document 1 Entered on FLSD Docket 12/09/2019 Page 25 of 32



         124.    As a legal and proximate result of Defendants' negligent or reckless

  misrepresentations and/or omissions, Plaintiffs and other Class Members sustained the injuries

  and damages set forth herein.

         125.    Defendants' conduct was wanton and reckless, the circumstances for which

  justify punitive damages to deter such future conduct.

                         COUNT III - FRAUDULENT CONCEALMENT

         126.    Plaintiffs incorporate by reference all previous and subsequent paragraphs of this

  Complaint as if fully set forth herein and further allege as follows:

         127.    At all relevant times, Defendants were engaged in the business of manufacturing,

  marketing, distributing, and selling branded Zantac products.

          128.   At all relevant times, Defendants held out their branded Zantac products as being

  safe and not posing any risk of carcinogenic contamination.

          129.   Defendants intentionally concealed that their brand Zantac drug products were

  unsafe or defective due to carcinogenic contamination.

          130.   Defendants affirmatively misrepresented m their regulatory submissions, and

  labeling, that their branded Zantac drug products were safe, not defective, and did not expose

  consumers to any risk of carcinogenic contamination.

          131.   Defendants knew or were deliberately indifferent of the defect and risk in their

  branded Zantac drug products when they made the foregoing misrepresentations.

          132.   Defendants knew, or should have known, or were deliberately indifferent, that any

  deficiencies in the labeling, manufacturing, or design for their branded Zantac drug products

  would foreseeably be perpetuated for any generic bioequivalents.




                                                   -25-
Case 9:20-cv-80373-RLR Document 1 Entered on FLSD Docket 12/09/2019 Page 26 of 32



         133.    Plaintiffs and other Class Members did not know, and could not through ordinary

  diligence discover, that Defendants' branded Zantac drug products were not safe and exposed

  consumers to a risk of carcinogenic contamination, all of which were foreseeably perpetuated by

  generic bioequivalents. In tum, Plaintiffs and other Class Members did not know, and could not

  through ordinary diligence discover, that generic bioequivalents of Defendants' branded Zantac

  drug products were not safe and exposed consumers to a risk of carcinogenic contamination.

         134.    Defendants had a duty to disclose that their branded Zantac products are flawed as

  alleged herein, and that the flaw or defect created a foreseeable risk to Plaintiffs and other Class

  Members who purchased generic bioequivalents of Defendants' branded Zantac drug products.

         135.    Defendants' misrepresentations or omissions where material to consumers

  because they related to safety and risks for branded Zantac drug products, which in tum would

  foreseeably be perpetuated for generic bioequivalents.

         136.    As a legal and proximate result of Defendants' fraudulent concealment, Plaintiffs

  and other Class Members sustained the injuries and damages set forth herein.

         13 7.   Defendants' conduct was wanton and reckless, the circumstances for which

  justify punitive damages to deter such future conduct.

                             COUNT IV - MEDICAL MONITORING

          138.   Plaintiffs incorporate by reference all previous and subsequent paragraphs of this

  Complaint as if fully set forth herein and further allege as follows:

         139.    As a proximate result of Defendants' acts and omissions, Plaintiffs and other

  Class Members are at an increased risk of developing cancer above the normal base-level risk.




                                                  -26-
Case 9:20-cv-80373-RLR Document 1 Entered on FLSD Docket 12/09/2019 Page 27 of 32



           140.     As alleged above, each Defendant's Zantac product yielded NOMA, an agent

  known to cause cancer in humans. Defendants' failure to disclose this led to the foreseeable

  result that each generic manufacturer's generic ranitidine product yielded NOMA as well.

          141.      Plaintiffs and other Class Members may not develop cancer for many years.

          142.      Plaintiffs and other Class Members are at an increased risk as they consumed

  and/or ingested generic ranitidine for extended periods of time, some as many as several years,

  and as a result were exposed to a contaminant.

          143.      Upon information and belief and based upon the internal and external

  investigations now made public, Plaintiffs and other Class Members are at an increased risk as

  they were exposed to NOMA.

          144.      NOMA is a hazardous, life-threatening, toxic substance that is known to cause

  cancer in humans.

          145.      Plaintiffs and other Class Members are at an increased risk of cancer as they were

  exposed to, consumed, and/or ingested generic ranitidine in quantities, and over periods of time

  sufficient to establish an exposure level that is considered to be hazardous to health, and that is

  considered to be sufficient to cause cancer or increase the risk of developing cancer.

           146.     The FDA's choice of 96 ng per day of NOMA as the safe threshold equates to

  35,040 ng per year. A person who takes a single 150 mg tablet of Zantac may be exposed to as

  much as 4 million ng of NOMA, more than 114 times over the FDA consumption threshold for

  an entire year. Thus, Plaintiffs' and other Class Members' increased risk is both frightening and

   · 'fi cant. 34
  s1gm




  34
     See also Peter Attia, The Drive, Episode #75: "David Light: Zantac recall due to cancer concerns - what you need
  to know," available at https://peterattiamd.com/davidlight/, at l:00-1:03.


                                                         -27-
Case 9:20-cv-80373-RLR Document 1 Entered on FLSD Docket 12/09/2019 Page 28 of 32



         147.    The exposure was caused solely and proximately by Defendants' failure to

  adequately manufacture, design, and label their branded Zantac products, all of which in tum

  would foreseeably be perpetuated for generic bioequivalents.

         148.    Defendants' failures to address discrepancies m their manufacture, design,

  production and labels of batches/doses of Zantac during quality control testing, as well as their

  material misrepresentations, false statements, and other deceptive practices in continuing to

  claim that their Zantac product was safe for consumption and/or ingestion, have harmed

  Plaintiffs and other Class Members.

         149.    Defendants had a duty to Plaintiffs and other Class Members to ensure and

  warrant that their branded Zantac product (and in tum generic ranitidine based on Defendants'

  branded product) was manufactured, designed, and labeled appropriately; disclose any defect,

  contamination, impurity or other potential health hazard known or discoverable by Defendants;

  and to ensure that their Zantac product (and in tum generic ranitidine based on Defendants'

  branded product) was safe, reliable, and non-hazardous for human consumption-its intended

  purpose.

         150.    As alleged above, Defendants' own reckless acts and om1ss10ns resulted in

  cancer, or an increased risk of developing cancer for all members of the Class. Cancer is a

  serious disease-causing life-threatening illness and debilitating cellular, genetic, and physical

  injury. Technology, analytical tools, test and/or monitoring procedures exist and are readily

  available to provide for the testing and early detection of cancer in patients. These technologies,

  tools, tests and/or monitoring procedures are accepted and widely used by the scientific and

  medical community. These existing scientific methods include, but are not limited to cystoscopy,

  hematuria tests, and urine cytology.




                                                 -28-
Case 9:20-cv-80373-RLR Document 1 Entered on FLSD Docket 12/09/2019 Page 29 of 32



          151.    Early detection of cancer in patients is one of the best, and sometimes the only

 means to treat cancer such that it does not cause lasting, permanent injury, illness, or death.

          152.    Early detection of cancer in patients necessarily allows patients to avail

 themselves of myriad forms of treatment, each of which is capable to altering the course of the

  illness, such as bringing the cancer into remission, removal of any malignant tumors, and other

  treatment to alleviate injury.

          153.    The tests and treatments for the early detection and treatment of cancer must be

  prescribed by a qualified physician, and are conducted according to the latest, contemporary, and

 widely accepted scientific principles. Because NOMA-associated cancer screenings may not be

  conducted with the frequency necessary to identify cancer in the absence of exposure to NDMA,

  the prescribed monitoring regime is different from that normally recommended in the absence of

  exposure. Plaintiffs and other Class Members require more frequent screenings not within the

  purview of routine medical exams.

          154.    The facts alleged above are sufficient or more than sufficient to plead a claim for

  medical monitoring as a cause of action.

          155.    Plaintiffs seek, on behalf of themselves and the Class Members whom they seek

  to represent, injunctive and monetary relief, including compensatory damages for, and the

  creation of a fund to adequately finance the costs of, medical monitoring procedures (1) to notify

  and alert all people exposed to NDMA contaminants as aforesaid of their exposure and the

  potential consequences, (2) to provide for necessary testing and screening including but not

  limited to blood tests, physical examinations, imaging, colonoscopies, endoscopies, and other

  similar methods for examination; biopsies, pathologic, histologic, and oncologic evaluations,

  oncologic, histologic, surgical and other necessary medical consultations, (3) to provide for




                                                 -29-
Case 9:20-cv-80373-RLR Document 1 Entered on FLSD Docket 12/09/2019 Page 30 of 32



  necessary medical and surgical procedures for diagnosis and treatment, (4) to provide for all

  necessary evaluations and treatment, attorneys' fees, costs, interest, and such further relief as the

  Court deems equitable and just.

                                         PRAYER FOR RELIEF

  WHEREFORE, Plaintiffs pray for the following judgment:

         A.         An order certifying this action as a class action;

         B.         An order appointing Plaintiffs as Class Representatives, and appointing

         undersigned counsel as Class Counsel to represent the Class;

         C.         A declaration that Defendants are liable pursuant to each and every one of the

         above-enumerated causes of action;

         D.         An order awarding appropriate preliminary and/or final injunctive relief against

         the conduct of Defendants described herein;

         E.         Payment to Plaintiffs and Class Members of all damages, exemplary or punitive

         damages, and/or restitution associated with the conduct for all causes of action in an

         amount to be proven at trial, including but not limited to the full amounts paid or

         reimbursed for generic bioequivalents of Defendants' branded Zantac products; the costs

         to replace or return those products because of recalls; and/or the increases in the amounts

          paid for non-adulterated, non-misbranded, generic bioequivalents in the wake of the

         recalls;

         F.         An award of attorneys' fees, expert witness fees, and costs, as provided by

          applicable law and/or as would be reasonable from any recovery of monies recovered for

          or benefits bestowed on the Class Members;

          G.        An award of statutory penalties to the extent available;




                                                     -30-
Case 9:20-cv-80373-RLR Document 1 Entered on FLSD Docket 12/09/2019 Page 31 of 32



             H.     Interest, including but not limited to pre-judgment and post-judgment interest as

             provided by rule or statute; and

             I.     Such other and further relief as this Court may deem just, equitable, or proper.

                                      DEMAND FOR JURY TRIAL

             Plaintiffs respectfully demand a trial by jury on all issues within the instant action so

  triable.



  Dated: December      6, 2019




                                           Steven A. Bredice, Esq.
                                           17 G.W. Tatro Drive
                                           Jeffersonville, VT 05464
                                           Phone: (802) 644-6610
                                           Email: sbredice@poblaw.net


                                           KANNER & WHITELEY, LLC
                                           Allan Kanner (CA Bar No. 109152)
                                           a.kanner@kanner-law.com
                                           Conlee S. Whiteley (LA Bar No. 22678) (to apply pro hac
                                           vice)
                                           c.whiteley@kanner-law.com
                                           Layne Hilton (LA Bar No. 36990) (to apply pro hac vice)
                                           1.hilton@kanner-law.com
                                           Annemieke Tennis (La Bar No. 37893) (to apply pro hac vice)
                                           a. tennis@kanner-law.com
                                           701 Camp Street
                                           New Orleans, Louisiana 70115
                                           Tel.: 504-524-5777
                                           Fax: 504-524-5763

                                           SLACK DAVIS SANGER, LLP
                                           John R. Davis (CA BAR 308412) (to apply pro hac vice)
                                           jdavis@slackdavis.com


                                                    -31-
Case 9:20-cv-80373-RLR Document 1 Entered on FLSD Docket 12/09/2019 Page 32 of 32



                              6001 Bold Ruler Way, Suite 100
                              Austin, TX 78746
                              Tel.: 512-795-8686
                              Fax: 512-795-8787

                              GOLOMB & HONIK, P.C.
                              Ruben Honik (PA Bar No. 33109) (to apply pro hac vice)
                              rhonik@golombhonik.com
                              David J. Stanoch (PA Bar No. 91342) (to apply pro hac vice)
                              dstanoch@golombhonik.com
                              1835 Market Street, Suite 2900
                              Philadelphia, PA 19103
                              Tel.: 215-965-9177
                              Fax:215-985-4169

                              GOLDENBERG LAW, PLLC
                              Marlene J. Goldenberg (MN Bar 0394943) (to apply pro hac
                              vice)
                              mj goldenberg@goldenberglaw.com
                              800 LaSalle Avenue, Suite 2150
                              Minneapolis, MN 55402
                              Tel.: (612) 333-4662
                              Fax: (612) 367-8107

                               Counsel for Plaintiffs and the Class




                                        -32-
